Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00387-CV

                                        IN RE S.J. and K.T.J.

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014PA01630
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 7, 2018

DISMISSED FOR WANT OF PROSECUTION

           On October 4, 2018, we issued an order stating the appellant’s brief was overdue and that

no motion for an extension of time to file the brief had been filed. We ordered appellant to file the

brief and a written response reasonably explaining appellant’s failure to timely file the brief, and

stated that if appellant did not comply with our order by October 15, 2018, the appeal may be

dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). Appellant has not filed the brief, a motion

for an extension of time to file the brief, or any other written response to this court’s order. We

therefore dismiss this appeal for want of prosecution. See id.

                                                       PER CURIAM